Citation Nr: 0721576	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  06-02 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to VA compensation benefits under 38 U.S.C.A. § 
1151 for a right arm mass claimed as a result of a blood test 
at a VA medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1973 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.

The veteran provided testimony at a travel board hearing 
before the undersigned Veterans Law Judge in February 2007.  
A transcript of the hearing is part of the record.


FINDING OF FACT

An alleged right arm mass following a blood test performed by 
a VA medical facility in September 2003 did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar incidence of fault on the part of the 
VA, nor is it the result of an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for a right arm mass have not been met. 38 
U.S.C.A. §§ 1151, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran premises his claim for compensation for a right 
arm mass under 38 U.S.C.A. § 1151.  The current provisions of 
38 U.S.C.A. § 1151 provide that VA shall award compensation 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility.  
In addition, the proximate cause of the disability or death 
must be either carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped.  VA considers 
each body part involved or system separately.  See 38 C.F.R.  
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish causation.  See 38 C.F.R. § 
3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, the veteran must show that 
the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death, and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  
Consent may be express (given orally or in writing) or 
implied under the circumstances specified in 38 C.F.R. § 
17.32(b).  38 C.F.R. § 3.361(d)(1)(ii).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In this case, the veteran did not provide any evidence that 
his right arm mass resulted from carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA in furnishing blood tests.  As 
a result of the veteran's request for an HIV test, the Board 
acknowledges that VA drew blood from the veteran's right arm 
in September 2003.  However, a VA outpatient treatment report 
in October 2003 notes that the veteran reported no problems 
with his arm and only slight swelling.  

In January 2005, about fifteen months after the HIV test, the 
veteran complained of a right arm mass which the examiner 
found to be nontender.  

The medical evidence does not show any relationship between 
the right arm mass found in January 2005 and the blood test 
in September 2003, providing evidence against this claim.  

Indeed, the veteran had an ultrasound of his right arm in 
January 2005 which revealed a heterogeneous area lesion in 
the right antecubital fossa consistent with a resolving 
hematoma with no vascular abnormality.  More importantly, VA 
furnished the veteran with a compensation examination in 
October 2005 to determine the etiology of his right forearm 
pain.  The examiner explained that the source of his pain was 
epicondylitis in his elbow, not his right arm mass.  The 
examiner opined further that the pain probably developed from 
lifting heavy bags while employed as an airport screener, 
providing highly probative evidence against this claim.   

In support of the veteran's claim, the Board acknowledges 
that it examined the veteran's statements and argument to the 
effect that the actions of VA in September 2003 caused a mass 
to form in his right arm; however, there is no evidence of 
any relevant current diagnosis or finding of additional 
disability that is the result of VA treatment.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and make a credibility determination as to whether 
that evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, No. 04-0534 (Vet. App. 
June 15, 2007).  In this case, the Board finds that the post-
service medical record outweighs the veteran's contention 
that this disorder was incurred due to VA treatment.

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence does not establish that VA 
treatment caused the veteran's right arm mass.  Accordingly, 
VA must deny the claim of entitlement to VA benefits pursuant 
to 38 U.S.C.A.  § 1151.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in February and May 
2005 (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claims; (2) informed him about the information and evidence 
that VA will seek to provide; (3) informed him about the 
information and evidence he is expected to provide; and (4) 
requested him to provide any evidence in his possession that 
pertains to the claims, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claims."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  As 
noted, VA furnished the veteran a compensation examination to 
determine the etiology of his right arm mass.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


